SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2011 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X NOTICE TO THE MARKET MIGRATION TO THE NOVO MERCADO LISTING SEGMENT, OUTCOME OF THE EXERCISE OF WITHDRAWAL RIGHT and TREATMENT OF FRACTION OF SHARES The Management of TIM Participações S.A. (“Company”), hereby announces, pursuant to § 4 of article 157 of Law no. 6,404 of 15 December 1976 as amended ("Law no. 6404/76") and Brazilian Securities and Exchange Commission ("CVM") Regulatory Instruction No. 358/02, inform its shareholders, the market in general and other interested parties in what follows. On 22 June 2011 it was approved at the Extraordinary General Shareholders’ Meeting (“AGE”) of the Company: (1) the Company’s migration to the special listing segment called “Novo Mercado” of BM&FBovespa – Bolsa de Valores, Mercadorias e Futuros S.A. (“BM&FBOVESPA”); (2) the conversion of the total number of preferred shares into common shares of the Company, in the proportion of 0.8406 newly issued common shares for each preferred share of the Company; and (3) the amendment to of the Company’s By-laws in order to: (i) adapt it to the provisions of the Novo Mercado Listing Segment Rules (Regulamento de Listagem do Novo Mercado) of BM&FBOVESPA; (ii) update the limits and the powers over the contracting of transactions (operações) by the Company which used to depend on previous authorization by the General Shareholders’ Meeting, and shall now depend on the approval of the Board of Directors and/or by Board of Officers, as the case may be, with the purpose of adapting them to the current size of the Company and the changes of applicable laws (specially regarding the issue of the Provisional Measure (Medida Provisória) No. 517 of 30 December 2010); and (iii) update the wording of the By-laws in order to adopt best corporate governance practices. Pursuant to article 136 § 1 of Law no. 6404/76 the resolution mentioned on item "(2)" above was ratified by the Special Preferred Shareholders’ Meeting held on the same date of the AGE ("AESP").
